                          3:21-cv-03055-SEM-TSH # 1              Page 1 of 5
                                                                                                      E-FILED
                                                                           Monday, 01 March, 2021 03:37:23 PM
                                                                                 Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                     PEORIA DIVISION

SIERRA INTERNATIONAL LLC, an
Illinois limited liability company,
                                                      Case No:
        Plaintiff,

v.

GRACE LOCKE MARINE LLC, a
dissolved Colorado limited liability company,

        Defendant.



                        COMPLAINT FOR BREACH OF CONTRACT

        NOW COMES the Plaintiff, SIERRA INTERNATIONAL LLC, an Illinois limited

liability company (“Sierra”), by and through its attorneys, Elias, Meginnes & Seghetti, P.C., and

as and for its Complaint for breach of contract against the Defendant, GRACE LOCK MARINE

LLC, a dissolved Colorado limited liability company (“Grace Locke Marine”), states as follows:

                            PARTIES, JURISDICTION AND VENUE

        1.      Sierra is a limited liability company organized and existing under the laws of the

State of Illinois, with its principal place of business at 1 Sierra Place, Litchfield, Illinois.

        2.      Sierra’s manager is Marine Acquisition Corporation, a Delaware corporation.

Marine Acquisition Corporation’s principal place of business is also 1 Sierra Place, Litchfield,

Illinois.

        3.      Sierra’s member is Marine Acquisition Corporation. Because Marine Acquisition

Corporation is a citizen of Illinois for purposes of diversity jurisdiction, Sierra is a citizen of

Illinois for purposes of diversity jurisdiction.
                         3:21-cv-03055-SEM-TSH # 1             Page 2 of 5




       4.      Grace Locke Marine is a dissolved limited liability company that was organized

and existed under the laws of the State of Colorado, with its principal place of business located in

the State of Colorado.

       5.      On information and belief, the members of Grace Lock Marine are Byron Besse,

Mark Schelbert and Kevin Fletcher.

       6.      On information and belief, Byron Besse resides at 2015 Orchard Avenue,

Boulder, Colorado.

       7.      On information and belief, Mark Schelbert resides at 3002 3rd Street, Unit 109,

Santa Monica, California.

       8.      On information and belief, Kevin Fletcher resides at 100 Manigault Drive,

Summerville, South Carolina.

       9.      Because the aforementioned members of Grace Locke Marine are, on information

and belief, citizens of Colorado, California and South Carolina for purposes of diversity

jurisdiction, Grace Lock Marine is not a citizen of Illinois for purposes of diversity jurisdiction.

       10.     This Court has diversity jurisdiction over the parties pursuant to 28 U.S.C.

§1332(a). Grace Locke Marine and its members are not citizens of the same state as Sierra and

the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

       11.     Venue in this judicial district is proper pursuant to the terms of the forum

selection clause contained in the Agreement, as defined below, pursuant to which Sierra and

Grace Locke agreed to submit themselves to the jurisdiction of the “state and federal courts of

the State of Illinois, which will have exclusive jurisdiction over all controversies in connection

with this Agreement.” (Ex. 1, ¶23).




                                                  2
                          3:21-cv-03055-SEM-TSH # 1           Page 3 of 5




                                  FACTUAL BACKGROUND

    A. The Agreement

        12.     Effective April 1, 2017, Sierra and Grace Locke Marine entered into the

Consignment and Security Agreement, effective April 1, 2017 (the “Agreement”).

        13.     Pursuant to the Agreement, Sierra agreed to consign to Grace Locke Marine

certain marine and outdoor power equipment parts and products manufactured or distributed by

Sierra, which Grace Locke Marine agreed to use reasonable efforts to market and sell on behalf

of Sierra. (Ex. 1, ¶1).

        14.     Paragraph 8 of the Agreement states as follows:

                Price. [Grace Locke Marine] agrees to remite to Consignor from
                the proceeds of each Product sold by Lorenz and Jones an amount
                equal to (i) Consignor’s Best Published Price (as such term is
                defined below), plus (ii) an additional charge equal to three percent
                (3%) of the Best Published Price for such Product (the “Additional
                Charge” and, together with the Best Published Price, the “Price”).
                For purposes of this Section the term “Best Published Price” shall
                mean the lowest price offered by Consignor at the time in question
                to third party aftermarket customers that purchase products from
                Consignor at volumes substantially similar to the volumes to be
                purchased by Lorenz and Jones. Lorenz and Jones will set its own
                retail price to be charged to its customers.

(Ex. 1, ¶8).

        15.     Paragraph 9 of the Agreement states as follows:

                Payment. [Grace Locke Marine] will submit a sales report to
                [Sierra] on a no less than weekly basis identifying inventory level
                changes by SKU as a result of sales, receipts, customer returns and
                inventory adjustments as well as a file detailing resulting on hands
                by Product, by Location. [Sierra] will invoice [Grace Locke
                Marine] for Product sales based on the weekly sales reports.
                Consignor may extend special terms of payment to [Grace Locke
                Marine] from time to time in accordance with [Sierra] policies.
                [Grace Locke Marine] is responsible to pay the Price to [Sierra],
                and [Sierra] will bear no responsibility for slow payments or bad
                debts arising out of sale of the Products. Payment terms are

                                                 3
                         3:21-cv-03055-SEM-TSH # 1             Page 4 of 5




                detailed in the Letter of Understanding dated 4/1/17 and signed by
                both parties, a copy of which is attached hereto as Exhibit C.

(Exhibit 1 ¶13).

       16.      Paragraph 20 of the Agreement states as follows:

                Remedies for Breach. Upon the occurrence of an Event of Default
                (as defined below), in addition to the right of termination set forth
                in Section 16 above, [Sierra] will have all of the rights given to a
                secured party under Article 9 of the Uniform Commercial Code as
                in effect from time to time in the State of Illinois, in addition to
                any other remedies available to it at law, in equity or under this
                Agreement.

(Ex. 1, ¶20).

       17.      Paragraph 21 of the Agreement states, in part, as follows:

                Events of Default. All of the following shall constitute “Events of
                Default for purposes of this Agreement:

                (c) the corporate existence of either party is terminated, whether by
                means of dissolution, merger, consolidation or otherwise; except
                that a merger of either party with an affiliate shall not be
                considered a breach[.]

(Ex. 1, ¶21).

       18.      Paragraph 23 of the Agreement states as follows:

                Governing Law; Jurisdiction.            This Agreement and any
                controversy arising out of or in relation to it will be governed by
                the laws of the State of Illinois (with the exception of conflicts of
                law provisions and except as the Uniform Commercial Code may
                otherwise provide). The parties hereby submit to the jurisdiction of
                the state and federal courts of the State of Illinois, which will have
                exclusive jurisdiction over all controversies in connection with this
                Agreement.

(Ex. 1, ¶23).

   B. Grace Locke Marine’s Default and Dissolution

       19.      At all relevant times, Sierra performed its obligations pursuant to the Agreement.



                                                  4
                         3:21-cv-03055-SEM-TSH # 1           Page 5 of 5




       20.      Between June 8, 2019 and December 12, 2019, Sierra invoiced Grace Locke

Marine for product sales in accordance with the terms of the Agreement.

       21.     Presently, Grace Locke Marine has failed to pay for products sold and

subsequently invoiced by Sierra in the total amount of $436,947.02. A Customer Statement dated

January 3, 2021, summarizing all of the invoices still unpaid by Grace Locke Marine is attached

hereto and hereinafter referred to as Exhibit 2.

       22.     On March 12, 2020, Grace Locke Marine filed a statement of dissolution and was

formally dissolved.

       23.     Grace Locke Marine’s failure to pay the amounts due and owing as detailed in the

invoices constitutes a breach of the Agreement.

       24.     As a result of Grace Locke Marine’s breach of the Agreement, Sierra has suffered

monetary damages in the amount of $436,946.02.

       WHEREFORE, Sierra respectfully requests that this honorable Court enter judgment in

favor of Sierra and against Grace Locke Marine in the amount of $436,946.02, plus interest,

attorney’s fees pursuant to paragraph 30 of the Agreement, costs of suit and such other and

further relief deemed appropriate under the circumstances.

                                              Respectfully submitted,

                                              By:_/s/ Lane G. Alster
                                                     Lane G. Alster
                                                     (lalster@emrslaw.com)
                                                     Elias, Meginnes & Seghetti, P.C.
                                                     416 Main Street, Suite 1400
                                                     Peoria, Illinois 61602
                                                     Telephone: (309) 637-6000
                                                     Facsimile: (309) 637-8514
                                                     Counsel for Plaintiff
421-0039




                                                   5
